DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is response to the printer rush, filed 09/24/2021, the amendment to the specification has been entered. However, the claims are amended in accordance with this office action. 

Allowable Subject Matter
	The following is an Examiner’s statement for reasons for allowance:

	Claims 1, 3-29, and 33-37 are allowable over the prior art.

	The closest prior art of reference is Fox which teaches a dynamic window approach for vehicle trajectory determination. This approach restricts a velocity vector search space based on the translational and rotational acceleration limits of the vehicle. 

	With respect to claim 1, Fox taken either individually or in combination with other prior art of record fails to teach or suggest: “...determine, in response to determining that the vehicle has crossed the lane marker, a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane, and select a second desired velocity vector for directing the vehicle in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Independent claim 15 recites substantially similar language and is allowed for the same reasons as independent claim 1. 

	Claims 3-14, 16-29, and 33-37 are allowed because they dependent from an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment issue fee.
	Authorization for this examiner’s amendment was given in a correspondence on 7/17/2021, see attached correspondence and complete claims set. 

	The claims have been amended as follows:
(Currently Amended) A system for directing a vehicle during an automated lane change maneuver on a multi-lane roadway comprising:
a lane change instructions interface configured to receive an instruction to change a lane of vehicle travel from a user or from an automated driving controller;
a vehicle sensor interface configured to receive a geospatial location of the vehicle, a position of the vehicle relative to [[the]] at least one lane marker, and positions of objects in a vicinity of the vehicle;
a vehicle maneuvering system comprising a motive power control, a steering control, and a brake system wherein the vehicle maneuvering system is configured to receive a driving control signal to adjust at least one of the motive power control, the steering control, and the brake system to cause the vehicle to attain a desired velocity vector;
a vehicle control system comprising a hardware processor connected to a memory system comprising instructions executable by the hardware processor, wherein the instructions, when executed by the hardware processor, are configured to cause the system to:
receive the instruction to change a lane of vehicle travel to an indicated lane comprising traffic moving in a direction of vehicle travel;
receive the positions of objects in a vicinity of the vehicle from the vehicle sensor interface;
determine a target goal in the indicated lane;
select a first desired velocity vector for directing the vehicle toward the target goal by:
identifying a velocity vector search space based on potential translational and rotational velocities of the vehicle to be achieved within a first time window;
restricting the velocity vector search space based on avoiding collision with the objects in the vicinity of the vehicle and based on translational and rotational 
maximizing an objective function across the restricted velocity vector search space to select the first desired velocity vector from the restricted velocity vector search space, wherein the objective function measures parameters comprising advancement toward the target goal; 
calculate a first driving control signal configured to navigate the vehicle along the first desired velocity vector when executed by the vehicle maneuvering system; 
adjust at least one of the motive power control, the steering control, and the brake system based on the first driving control signal;
determine that the vehicle has crossed the lane marker; 
determine, in response to determining that the vehicle has crossed the lane marker, a virtual goal beyond the target goal in the direction of vehicle travel of the indicated lane, and select a second desired velocity vector for directing the vehicle toward the virtual goal by:
identifying the velocity vector search space based on potential translational and rotational velocities of the vehicle to be achieved within a second time window;
restricting the velocity vector search space based on avoiding collision with the objects in the vicinity of the vehicle and based on translational and rotational acceleration limits of the vehicle, wherein restricting the velocity vector search space generates the restricted velocity vector search space; and
maximizing the objective function across the restricted velocity vector search space to select the second desired velocity vector from the restricted velocity vector search space, wherein the objective function measures parameters comprising advancement toward the virtual goal and alignment of a heading of the vehicle with the virtual goal;
calculate a second driving control signal configured to navigate the vehicle along the second desired velocity vector when executed by the vehicle maneuvering system; and
adjust at least one of the motive power control, the steering control, and the brake system based on the second driving control signal.
	(Canceled) 
 (Previously Presented) The system of Claim 1, wherein the instructions, when executed by the hardware processor, are further configured to:
determine that the vehicle is within a threshold distance of the target goal; and
in response to determining that the vehicle is within a threshold distance of the target goal, discontinue the automated lane change maneuver.
(Previously Presented) The system of Claim 1, wherein the virtual goal comprises a y-coordinate in the direction of vehicle travel of the indicated lane and an x-coordinate in an x-coordinate direction orthogonal to the y-coordinate and in a direction between adjacent lanes, and the y-coordinate of the virtual goal increases as the vehicle approaches the x-coordinate.
(Original) The system of Claim 4, wherein the y-coordinate of the virtual goal increases proportionately with respect to an inverse of a distance of the vehicle from the x-coordinate of the virtual goal measured in the x-coordinate direction.
(Original) The system of Claim 1, wherein the instructions, when executed by the hardware processor, are further configured to:
restrict the velocity vector search space based on a minimum radius of trajectory curvature.
(Original) The system of Claim 6, wherein the minimum radius of trajectory curvature is proportional to a lane width.
(Currently Amended) The system of Claim 1, wherein the instructions, when executed by the hardware processor, are further configured to:
restrict the velocity vector search space based on whether the indicated lane is to [[the]]a left or right of the lane of vehicle travel.
(Original) The system of Claim 1, wherein the instructions, when executed by the hardware processor, are further configured to:
restrict the velocity vector search space based on a maximum jerk.
(Original) The system of Claim 1, wherein the instructions, when executed by the hardware processor, are further configured to:
restrict the velocity vector search space based on a minimum or maximum admissible velocity.
(Original) The system of Claim 1, wherein the objective function comprises a target heading function that represents alignment of the vehicle with the target goal for the restricted velocity vector search space.
 (Previously Presented) The system of Claim 1, wherein the objective function comprises a clearance function that represents a distance between the vehicle and a closest intersecting object for the restricted velocity vector search space.
(Original) The system of Claim 1, wherein the objective function comprises a velocity function that represents progress of the vehicle towards the target goal for the restricted velocity vector search space.
(Original) The system of Claim 1, wherein the objective function comprises a weighted summation of a target heading function, a clearance function, and a velocity function.
(Currently Amended) A system for directing a vehicle during an automated lane change maneuver on a roadway comprising at least one lane marker, the system comprising:
a lane change instructions interface configured to receive an instruction from a user or from an automated driving controller to change a lane of vehicle travel to an indicated lane;
a vehicle sensor interface configured to receive a geospatial location of the vehicle, a position of the vehicle relative to the lane of vehicle travel and the indicated lane, and positions of objects in a vicinity of the vehicle;
a vehicle control system comprising a hardware processor connected to a memory system comprising instructions executable by the hardware processor, wherein the instructions, when executed by the hardware processor, are configured to cause the system to:
receive the instruction to change the lane of vehicle travel to the indicated lane;
determine a target goal for the of the vehicle in the indicated lane;
direct the vehicle towards the target goal before the vehicle reaches a predetermined location;
determine that the vehicle has reached the predetermined location; 

direct the vehicle towards the virtual goal along a desired velocity vector after the vehicle reaches the predetermined location to correct a heading of the vehicle such that the heading aligns with the direction of vehicle travel of the indicated lane;
wherein directing the vehicle towards the virtual goal along the desired velocity vector includes:
identifying a velocity vector search space based on potential translational and rotational velocities of the vehicle to be achieved within a time window;
restricting the velocity vector search space based on avoiding collision with the objects in the vicinity of the vehicle and based on translational and rotational acceleration limits of the vehicle, wherein restricting the velocity vector search space generates a restricted velocity vector search space; and
maximizing an objective function across the restricted velocity vector search space to select the desired velocity vector from the restricted velocity vector search space, wherein the objective function measures parameters comprising advancement toward the virtual goal and alignment of a heading of the vehicle with the virtual goal.
(Original) The system of Claim 15, wherein the predetermined location is a lane marker dividing the lane of vehicle travel and the indicated lane.
(Original) The system of Claim 15, wherein the virtual goal comprises a y-coordinate in the direction of vehicle travel of the indicated lane and an x-coordinate in an x-coordinate direction orthogonal to the y-coordinate and in a direction between adjacent lanes, and the y-coordinate of the virtual goal increases as the vehicle approaches the x-coordinate.
(Original) The system of Claim 17, wherein the y-coordinate of the virtual goal increases proportionately with respect to an inverse of a distance of the vehicle from the x-coordinate of the virtual goal measured in the x-coordinate direction.
(Currently Amended) The system of Claim 15, further comprising 
a vehicle maneuvering system comprising a motive power control, a steering control, and a brake system wherein the vehicle maneuvering system is configured to receive a driving control signal to adjust at least one of the motive power control, the steering control, and the brake system to cause the vehicle to attain [[a]]the desired velocity vector[[;]].







(Original) The system of Claim 19, wherein the instructions, when executed by the hardware processor, are further configured to:
restrict the velocity vector search space based on a minimum radius of trajectory curvature.
(Original) The system of Claim 20, wherein the minimum radius of trajectory curvature is proportional to a lane width.
(Currently Amended) The system of Claim 19, wherein the instructions, when executed by the hardware processor, are further configured to:
a left or right of the lane of vehicle travel.
 (Original) The system of Claim 19, wherein the instructions, when executed by the hardware processor, are further configured to:
restrict the velocity vector search space based on a maximum jerk.
(Original) The system of Claim 19, wherein the instructions, when executed by the hardware processor, are further configured to:
restrict the velocity vector search space based on a minimum or maximum admissible velocity.
(Original) The system of Claim 19, wherein the objective function comprises a target heading function that represents alignment of the vehicle with the target goal for the restricted velocity vector search space.
(Previously Presented) The system of Claim 19, wherein the objective function comprises a clearance function that represents a distance between the vehicle and a closest intersecting object for the restricted velocity vector search space.
(Original) The system of Claim 19, wherein the objective function comprises a velocity function that represents progress of the vehicle towards the target goal for the restricted velocity vector search space.
(Currently Amended) The system of Claim 19, wherein the objective function comprises a weighted summation of [[a]]the target heading function, a clearance function, and a velocity function.
(Previously Presented) The system of Claim 1, wherein:
the  virtual goal is configured such that maximizing the objective function adjusts the heading of the vehicle to align with the direction of vehicle travel of the indicated lane before completion of the automated lane change maneuver.
(Canceled) 
(Canceled) 
(Canceled) 
 	(Currently Amended) The system of Claim 15, 
wherein directing the vehicle towards the target goal before the vehicle reaches the  predetermined location includes: 
the velocity vector search space based on potential translational and rotational velocities of the vehicle to be achieved within a [[first]] time window;
restricting the velocity vector search space based on avoiding collision with objects in the vicinity of the vehicle and based on translational and rotational acceleration limits of the vehicle, wherein restricting the velocity vector search space generates [[a]]the restricted velocity vector search space; 
maximizing [[an]]the objective function across the restricted velocity vector search space to select a second desired velocity vector from the restricted velocity vector search space, wherein the objective function measures parameters comprising advancement toward the target goal and a target heading function that represents alignment of the heading of the vehicle with the target goal; and
directing the vehicle along the second desired velocity vector.
(Previously Presented) The system of Claim 1, wherein the instructions, when executed by the hardware processor, are further configured to cause the system to:
end the automated lane change maneuver without the vehicle reaching the virtual goal.
(Currently Amended) They system of Claim 1, wherein the instructions, when executed by the hardware processor, are further configured to cause the system to:
determine an x-coordinate of [[a]]the position of the vehicle within the indicated lane; and
end the automated lane change maneuver based on determining that a Δx between the x-coordinate of the vehicle and an x-coordinate of the virtual goal is below a predetermined threshold.
(Previously Presented) The system of Claim 15, wherein the instructions, when executed by the hardware processor, are further configured to cause the system to:
end the automated lane change maneuver without the vehicle reaching the virtual goal.
(Currently Amended) They system of Claim 15, wherein the instructions, when executed by the hardware processor, are further configured to cause the system to:
the position of the vehicle within the indicated lane; and
end the automated lane change maneuver based on determining that a Δx between the x-coordinate of the vehicle and an x-coordinate of the virtual goal is below a predetermined threshold.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/C.L.C./Examiner, Art Unit 3662                


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662